Exhibit 4.28 SECOND LIEN PLEDGE AND SECURITY AGREEMENT Dated as of February 5, 2010, among CENVEO CORPORATION, CENVEO, INC., and CERTAIN OF THEIR SUBSIDIARIES party hereto from time to time, as Grantors, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Indenture Definitions and Construction 2 SECTION 1.02 UCC Definitions 2 SECTION 1.03 Other Defined Terms 2 ARTICLE II PLEDGED COLLATERAL SECTION 2.01 Pledged Collateral 11 SECTION 2.02 Delivery of the Pledged Collateral 12 SECTION 2.03 Agreements of Issuers 13 SECTION 2.04 Representations, Warranties and Covenants with respect to Pledged Collateral 14 SECTION 2.05 Voting Rights; Dividends and Interest, etc. 16 SECTION 2.06 Registration in Nominee Name; Denominations 17 ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY SECTION 3.01 The Security Interests 17 SECTION 3.02 Filing Authorization 20 SECTION 3.03 Continuing Security Interest 20 SECTION 3.04 Grantors Remain Liable 21 SECTION 3.05 Security Interest Absolute 21 SECTION 3.06 Waiver of Subrogation 22 SECTION 3.07 Release; Termination 22 ARTICLE IV PERFECTION OF SECURITY INTERESTS; REPRESENTATIONS AND WARRANTIES SECTION 4.01 Perfection of Security Interest 23 SECTION 4.02 Representations and Warranties 28 -i- Page ARTICLE V COVENANTS SECTION 5.01 Perfection of Security Interests 28 SECTION 5.02 Covenants Regarding Patent, Trademark and Copyright Collateral 31 ARTICLE VI REMEDIES; RIGHTS UPON DEFAULT SECTION 6.01 Remedies upon Default 33 SECTION 6.02 Application of Proceeds 35 SECTION 6.03 Grant of License to Use Intellectual Property 36 SECTION 6.04 Securities Act, etc. 36 SECTION 6.05 Actions of Collateral Agent 37 ARTICLE VII MISCELLANEOUS SECTION 7.01 Notices 37 SECTION 7.02 Amendments, etc.; Additional Grantors; Successors and Assigns 37 SECTION 7.03 Survival of Agreement 38 SECTION 7.04 Collateral Agent Appointed Attorney-in-Fact 38 SECTION 7.05 Counterparts 39 SECTION 7.06 Severability 39 SECTION 7.07 GOVERNING LAW; JURISDICTION; ETC. 39 SECTION 7.08 WAIVER OF JURY TRIAL 40 SECTION 7.09 ENTIRE AGREEMENT 41 SECTION 7.10 Mortgages 41 SECTION 7.11 No Waiver; Remedies 41 SECTION 7.12 Headings 41 SECTION 7.13 Permitted Additional Pari Passu Obligations 41 SECTION 7.14 Delivery to Collateral Agent Generally 42 SECTION 7.15 Subordination of Intercompany Notes 42 SECTION 7.16 Collateral Agent 44 SECTION 7.17 Indemnity and Expenses 47 -ii- Schedules Schedule 1 Subsidiary Grantors Schedule 2 Commercial Tort Claims Schedule 3 Place of Incorporation, Chief Executive Office and Principal Place of Business; Locations of Records of Receivables and General Intangibles Schedule 4 Pledged Collateral Schedule 5 Locations and Descriptions of Equipment, Inventory and Motor Vehicles Schedule 6 Trade Names, Division Names, etc. Schedule 7 Required Filings and Recordings; Existing Liens Schedule 8 Patents and Patent Applications Schedule 9 Trademarks and Trademark Applications Schedule 10 Copyrights and Copyright Applications Schedule 11 Licenses and Material Contracts Schedule 12 Deposit Accounts and Security Accounts Schedule 13 Real Property and Leased Real Property Exhibits Exhibit A Form of Perfection Certificate Exhibit B Form of Security Agreement Supplement Exhibit C Form of Acknowledgment and Agreement Exhibit D Form of Waiver Exhibit E Form of IP Security Agreement Supplement Exhibit F Form of Intellectual Property Security Agreement -iii- This
